Citation Nr: 9903763	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98 - 10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral anterior 
tibial compartment syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

The appellant contends that the RO erred in failing to grant 
a compensable rating for his service-connected bilateral 
anterior tibial compartment syndrome because it did not take 
into account or properly weigh the medical and other evidence 
of record.  He has testified that he experiences constant 
pain, swelling, and inability to stand or walk for prolonged 
periods; that his bilateral knee disabilities have caused him 
to experience pain in his low back; and that he is unable to 
work due to his knee and back disabilities.  

The Board recognizes the veteran's testimony regarding his 
low back disability and inability to work as informal claims 
for a low back disability as secondary to service-connected 
bilateral anterior tibial compartment syndrome, for a total 
disability rating based on unemployability under  38 C.F.R. 
Part 4, § 4.16(b) (1998), and for a permanent and total 
disability rating for pension purposes.  The United States 
Court of Veterans Appeals (Court) has held that it would not 
review claims in a piecemeal fashion, and that a decision on 
a given claim . . . was not a final order when an 
"inextricably intertwined" question remained undecided and 
pending.  Harris v. Derwinski,  1 Vet. App. 180, 183 (1991).  

The issues of entitlement to service connection for a low 
back disability as secondary to service-connected bilateral 
anterior tibial compartment syndrome; for a total disability 
rating based on unemployability under  38 C.F.R. Part 4, 
§ 4.16(b), including under the provisions of  38 C.F.R. 
§ 3.321(b)(1) (1998); and for a permanent and total 
disability rating for pension purposes, including under the 
provisions of  38 C.F.R. § 3.321(b)(2) (1998), are 
inextricably intertwined with the issue of entitlement to a 
compensable rating for bilateral anterior tibial compartment 
syndrome.  Those additional issues cannot be considered by 
the Board as long as the issue of entitlement to a 
compensable rating for bilateral anterior tibial compartment 
syndrome and entitlement to service connection for a low back 
disability as secondary to service-connected bilateral 
anterior tibial compartment syndrome remain pending and 
unresolved.  Harris, at 183.  Those issues are referred to 
the RO for appropriate development and adjudication.  

The Board finds that the VA orthopedic examination conducted 
in October 1996 was inadequate to disclose the full extent of 
the veteran's disability stemming from his service-connected 
bilateral anterior tibial compartment syndrome, and that 
further VA orthopedic and neurological examinations are 
warranted.  

To that point, the Board notes that the Court has further 
held that a musculoskeletal examination which fails to 
consider and address the provisions of  38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1998) is inadequate for rating purposes and 
that in such cases remand for another examination is 
mandatory.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  In 
evaluating the veteran's service-connected bilateral anterior 
tibial compartment syndrome, or any other musculoskeletal 
disability found or claimed to be service connected, the 
examining physicians should specifically address matters of 
weakened movement, excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40 and 4.45 (1998); and 
as required by  DeLuca, at 204-205.  

With respect to the veteran's claim for service connection 
for a low back disability as secondary to his service-
connected bilateral anterior tibial compartment syndrome 
under the provisions of  38 C.F.R. § 3.310(a) (1998), the 
Court has held, in pertinent part, that the term 
"disability" as used in  38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to  38 U.S.C.A. §  1110 and  38 C.F.R. §  3.310(a) (1998), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, id.  
These matters must be considered by both the examining 
physicians and the rating board.  

Following resolution of the pending increased rating and 
service-connection issues, the issues of entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities, including under the 
provisions of  38 C.F.R. § 3.321(b)(1) (1998), and 
entitlement to a permanent and total disability rating for 
pension purposes, including under the provisions of  
38 C.F.R. § 3.321(b)(2) (1998), must be adjudicated.  

Further, in a recent decision, the Court held that a remand 
by the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance 
with the remand orders.  The Court further held that a remand 
by the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  No. 
97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review the claims file, including all examination 
reports and adjudicative actions, prior to returning the case 
to the Board in order to ensure full and specific compliance 
with all instructions contained in this remand.  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should provide VA Forms 21-527 
and VA Form 21-8940 to the veteran with 
specific information and instructions 
regarding timely completion and return of 
those documents to the RO.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected disability or those 
disabilities which are claimed as service 
connected.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VA outpatient clinic, Evansville, and 
at the VAMC, Wade Park, since September 
1995, or at any other VA medical facility 
identified by the veteran.

3.  The RO should further arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by board-
certified examiners in order to determine 
the current nature, extent, and disabling 
manifestations of his service-connected 
bilateral anterior tibial compartment 
syndrome shown present, and to determine 
the current nature, extent, and etiology 
of any low back disability found present.  
The claims folder must be made available 
to the examining physicians prior to 
their examinations and they must each 
review the documented clinical history of 
such disabilities prior to their 
examinations.  If the veteran's claims 
folder is not available, the examinations 
must be postponed until such time as the 
required preexamination review has been 
accomplished.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, and all 
reports of X-ray studies of the veteran 
contained in his medical file must be 
copied to his claims folder. The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by  
38 C.F.R. Part 4,§§  4.40 and 4.45 
(1998), and as required by  DeLuca, at 
204-205.  

In addition, the examining physicians 
should each be asked to express an 
opinion as to the impact of the veteran's 
service-connected bilateral anterior 
tibial compartment syndrome, and any low 
back disability found present, on his 
employability.  Further, the examining 
physicians should each be asked to state 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any disability of the low back 
found present was caused or worsened by 
the veteran's service-connected bilateral 
anterior tibial compartment syndrome.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested reports of examination do 
not affirmatively reflect that the 
examiners reviewed the veteran's claims 
folder, or if they do not include all 
test reports, and complete copies of all 
special studies or opinions requested, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.

5.  The RO should then readjudicate the 
issue of entitlement to a compensable 
rating for bilateral anterior tibial 
compartment syndrome, including 
consideration of the DeLuca decision, and 
adjudicate the issue of entitlement to 
service connection for a low back 
disability as secondary to service-
connected bilateral anterior tibial 
compartment, including consideration of 
the  Allen decision.  If the VA Forms 21-
527 and 21-8940 have been completed and 
returned, the RO should then address the 
issues of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities, including under the 
provisions of  38 C.F.R. § 3.321(b)(1) 
(1998); and entitlement to a permanent 
and total disability rating for pension 
purposes, including under the provisions 
of  38 C.F.R. § 3.321(b)(2) (1998), in 
light of the additional evidence 
obtained.  

If the benefits currently sought on appeal are not granted to 
the appellant's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


